^   Positive
As of: September 27. 2017 1:36 AM Z

                                                 Weinn v. State
                                                                                                              CO
                                                                                                              m
                                                                                                                         f   ;
                                          Court of Criminal Appeals of Texas                                          -t-c.:
                                                                                                              rsb                D
                                                                                                                      —1 —       n
                                               June 30, 2010, Delivered
                                                                                                              Xw
                                                     NO. PD-0338-09                                           IE
                                                                                                              CO


Reporter                                                                                                      CO
326 S.W.3d 189 *; 2010 Tex. Grim. App. LEXIS 793 "
                                                             grams, but at least 200 grams. He was sentenced to 30
CORBETT K. WEINN, Appellant v. THE STATE OF                  years in prison for each offense, with the sentences to
TEXAS
                                                             run concurrently. The court of appeals vacated the
                                                             manufacturing conviction and upheld the possession
Notice; PUBLISH
                                                             conviction. On review, the court found that the Texas
                                                             Legislature intended that manufacture and simultaneous
Subsequent History: Motion for rehearing on petition
                                                             possession with intent to deliver of the same single
for discretionary review denied by In re Weinn. 2010
                                                             quantity of a controlled substance constitute a single
Tex. Chm. Aoo. LEXIS 1062 (Tex. Crim. Add.. Sept. 15.
                                                             offense. Punishing defendant twice for the same offense
2010)
                                                             violated   his   constitutional   rights   against     double
Prior History: ri]ON STATE'S PETITION FOR                    jeopardy. The Legislature intended that Tex. Heallh &
                                                             Safely Code Ann. 5 481.112 establish alternative means
DISCRETIONARY REVIEW FROM THE SEVENTH
COURT OF APPEALS, LUBBOCK COUNTY.                            of punishing an offense in the continuum of drug
                                                             distribution. A single act, simultaneous manufacture and
                                                             resulting possession with intent to deliver, with respect
Weinn v. State. 281 S.W.3d 633. 2009 Tex. Add. LEXIS        to a single quantity of methamphetamine constituted a
1015 (Tex. Add. Amarilio. 2009)
                                                             single violation of 6 481.112.

                                                             Outcome
Core Terms                                                   The court affirmed the judgment of the court of appeals.
manufacture, deliver, methamphetamine, offenses,
quantity, controlled substance, punished, double-            LexisNexis® Headnotes
jeopardy, possessing, convictions, grams, simultaneous,
continuum, drugs, legislative intent, same offense.
Jeopardy, delivery, multiple punishment, double
                                                                 Criminal Law & Procedure >... > Controlled
jeopardy, requires proof, plurality, appeals, batches
                                                                 Substances > Manufacture > General Overview

Case Summary                                                     Criminal Law &
                                                                 Procedure >... > Possession > Intent to
                                                                 Distribute > General Overview
Procedurai Posture
The State of Texas sought review of an order from the
                                                             HN1\^] Controlled Substances, Manufacture
Seventh Court of Appeals, Lubbock County (Texas),
which vacated defendant's conviction for manufacture of
methamphetamine.
                                                             The Texas Legislature intends that manufacture and
Overview
                                                             simultaneous possession with Intent to deliver of the
                                                             same single quantity of a controlled substance
Defendant pled nolo contendere to possession with            constitute a single offense.
intent to deliver and guilty to manufacture of
methamphetamine, both in an amount less than 400
                                                      Robert Rodery